In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-370 CV

____________________


DAN THOMAS, Appellant


V.


LINDA BILBY-KNIGHT AND METTIE FAYE DEGETAIRE, Appellees




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 17594




MEMORANDUM OPINION (1)
	Dan Thomas appeals the denial of his motion to discharge costs in his suit against
Linda Bilby-Knight and Mettie Faye Degetaire.  We questioned our jurisdiction. Thomas's
reply asserts that the trial court's order is an appealable final order. 
	Thomas appealed this suit, Cause No. 17594, to this Court in Appeal No. 09-00-563
CV.  The appeal was transferred to the Thirteenth Court of Appeals and docketed as
Appeal No. 13-01-034 CV.  On June 28, 2001, the Thirteenth Court of Appeals addressed
the issue of taxation of costs in its opinion affirming the trial court's judgment. See Thomas
v. Knight, 52 S.W.3d 292 (Tex. App.-Corpus Christi 2001, pet. denied), cert. denied, 123
S.Ct. 49, 154 L.Ed.2d 154 (2002).  A petition for review to the Texas Supreme Court and
a petition for writ of certiorari to the United States Supreme Court were both denied, and
the Thirteenth Court of Appeals issued its mandate on March 27, 2002.  On March 28,
2003, Thomas filed a motion titled "Petition to Discharge Court Ordered Cost Due to
Inability to Pay Such Sum of $372.00."  The motion alleged that the judgment for costs
should be discharged pursuant to a statute applicable to criminal cases.  See  Tex. Code
Crim. Proc. Ann. art. 43.09(f) (Vernon Supp. 2003) ("A court may require a defendant
who is unable to pay a fine or costs to discharge all or part of the fine or costs by
performing community service.").  The trial court denied the motion on April 14, 2003. 
	An issue relating to a judgment for costs must be brought in the regular appeal.  See
Smith v. State, 500 S.W.2d 682 (Tex. App.-Corpus Christi 1973, no writ).  Thomas
actually raised the cost issue in his appeal, and lost.  The judgment in this case is now
final. The order identified in the notice of appeal is not amenable to a new appeal.  The
appeal is dismissed for lack of jurisdiction. 
	APPEAL DISMISSED.
										PER CURIAM

Opinion Delivered September 25, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.